DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-11, 16-17, 23 and 26-33 are currently pending. 
Claims 1, 3-9, 11, 16-17, 28-29 and 33 are withdrawn. 
Claims 10, 23, 26-27 and 30-32 are rejected.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment/Arguments
The Amendment filed 10/18/2022 is compliant with the requirements of 37 CFR 
1.121(c), accordingly the amendment has been entered. 
Applicant’s arguments have been fully considered and are addressed below: 
35 USC § 102 Rejection
The rejection of claims 10, 23 and 26-27 as being anticipated by Kooy, A. WO 2011/149337 A1 has not been overcome by Applicant’s amendment to claim 10, wherein “comprising” was replaced with “consisting essentially of”. The transitional phrase “consisting essentially of” limits the claim “to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristics(s)’ of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of" certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.).” MPEP 2111.03 (III).
 Applicant argues that Kooy’s composition contains ingredients that materially effect the basic and novel characteristics of the claimed invention. Those characteristics are the inhibition of SREBP and the regulation of lipid metabolism/homeostasis. Applicant states “metformin also suppresses expression SREBP” and “[s]ince 25(OH)D3 also suppresses SREBP, if metformin were included in Applicant’s claimed method [], it could lead to too much lipid suppression” (Remarks 16). This is not persuasive because metformin has the same basic and novel characteristic as the 25(OH)D, and the result is an enhancement in SREBP inhibition and lipid regulation. Therefore, metformin is not excluded from the claimed invention since the fundamental character of the claimed method is not changed – it still treats NASH by inhibiting SREBP and regulating lipid metabolism/homeostasis.
Applicant’s argument that “another basic and novel property may be regarded as the ability of 25(OH)D3 (calcifediol), alone, to achieve its effect on lipid metabolism [], without another component” is not persuasive. See Remarks 17. A compound and its properties are inseparable. The fact that a compound possesses unique properties, and does not depend on another compound for those properties, does not qualify as “another basic and novel property”. 
Applicant’s argument that Kooy’s composition optionally includes vitamin D or an equivalent is not persuasive, because, in another embodiment, Kooy teaches treating NASH using a composition that comprises 25(OH)D3. See Remarks 18.
For the reasons outlined above, the rejection is maintained. 

Election/Restriction
To improve clarity of the record, the following election/restriction history is provided:
A restriction requirement between Group I (claims 1-7, 11 and 16-17), a compound of formula I, and Group II (claims 8-10 and 14-15), a method of using a compound of formula I, and species election of a compound of formula (I) was mailed on 8/15/2018. Applicant elected Group II, with traverse, in the reply filed on 11/15/2018. New claims 18-19 were added and Group II became claims 8-10, 14-15 and 18-19. Group I (claims 1-7, 11 and 16-17) was withdrawn as non-elected. See Office action dated 2/5/2019.
The amendment filed 7/5/2019 altered the scope of withdrawn claim 1, and the method claims depending therefrom, in a way that excluded 25(OH)D from the scope of formula I. Withdrawn compound claims 16-17 were converted to method claims. Claims 2 and 18-19 were cancelled, and claims 20-26 were newly added. As a result, the groups of inventions should have been rearranged as follows:
	Group I (claims 1, 3-7 and 11), a compound of formula I.
	Group II (claims 10 and 20-26), a method of treating using 25-OHVitD3.
	Group III (claims 8-9 and 16-17), a method of treating using a compound of formula I.
Groups I and III lack unity of invention because their shared technical feature of formula I is not special because it does not make a contribution over the prior art (e.g., Figure 1 of Oves et al. Bioorg. Med. Chem 2006, 14, 928-937). Groups I and II, and Groups II and III, do not share the same technical feature and, therefore, lack unity of invention a priori. Claims 10 and 20-26, read on the elected invention/species and were examined. Claims 1, 3-9, 11, 16-17 and 21 were withdrawn.
The amendment filed 10/16/2020 introduced new claim 27, drawn to the elected embodiment of Group II, and new claim 28, drawn to a method of inhibiting using the compound of claim 1, designated Group IV. Groups I, III and IV share the same technical feature of formula I, which feature is not special because it does not make a contribution over the prior art (e.g., Figure 1 of Oves et al. Bioorg. Med. Chem 2006, 14, 928-937). Groups I and II, Groups II and III, and Groups II and IV do not share the same technical feature and, therefore, lack unity of invention a priori. Claims 20-22 and 24-25 were cancelled. Claims 1, 3-9, 11, 16-17 and 28 were withdrawn. Claims 10, 23 and 26-27 read on the elected invention/species and were examined.
The amendment filed 9/20/2021 introduced new claim 29, drawn to a non-elected species of Group II. Claim 10 was amended and new claim 29 was added, which prompted a new election of species requirement. See Office action dated 11/29/2021. A method species of treating NASH comprising administering 25(OH)D was elected. Claims 1, 3-9, 11, 16-17 and 28-29 were withdrawn as non-elected. Claims 10, 23 and 26-27 read on the elected invention/species and were examined.
The amendment filed 3/29/2022 made no changes to the claims. The amendment filed 10/18/2022 introduced new claims 30-33. Claims 30-32 read on the elected species of Group II. Claim 33 is drawn to a non-elected species of Group II. Thus, the claims now contain the following groups of inventions:
Group I (claims 1, 3-7 and 11), a compound of formula I.
Group II (claims 10, 23-27, and 29-33), a method of treating using 25-OHVitD3.
Group III (claims 8-9 and 16-17), a method of treating using a compound of formula I.
Group IV (claims 28), a method of inhibiting using a compound of claim 1.
Claims 1, 3-9, 11, 16-17, 28-29 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 10, 23, 26-27 and 30-32 read on Applicant’s species election of treating NASH comprising administering 25-(OH)VitD3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for
patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 23 and 26-27 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kooy, A. WO 2011/149337 A1.
Kooy teaches a pharmaceutical composition comprising various vitamins for treating diseases related to type 2 diabetes (insulin resistance), such as (NASH (e.g., Abstract), which are associated with “high blood pressure, low levels of protective HDL, cholesterol, high levels of triglycerides, toxic change of LDL cholesterol, activated coagulation, and endothelial dysfunction: (pp. 2-3 bridging paragraph). In Example 1 (p. 22), a composition comprising metformin, vitamin B1, vitamin B12, 25-OH D3, calcium, and chromium (Table 1, p. 24) was administered to “patients with Non-Alcoholic Steatosis Hepatitis (=NASH), an expression of insulin resistance” as basal therapy (BT) (p. 23, patient group 6). This disclosure anticipates the claimed invention as follows:
Claims 10 and 23, drawn to a method of treating NASH, consisting essentially of administering 25(OH)D to a subject in need thereof, wherein 25(OH)D is inherently an SREBP inhibitor according to the instant specification (¶¶ 12-13), and wherein NASH is associated with high levels of triglycerides (i.e., dysregulation of lipid metabolism associated with insulin resistance). The other ingredients in Kooy’s composition do not appear to affect the basic and novel characteristics of the claimed method, since the result is that NASH is being treated. Metformin is a SREBP inhibitor and would have an additive or enhancement effect since 25(OH)D also inhibits SREBP.
Claims 26-27, drawn to the method of claim 10 and 23, respectively, wherein hyperactivation of SREBP is inherently inhibited in the subject suffering from NASH as evidenced by the instant specification (¶ 2), which teaches that high insulin levels and high cholesterol levels are indicative of hyper-activated SREPBs, as is the case in the subjects treated by Kooy.

Claims 10, 23, 26-27, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. CN 103585632 A (pub. 19 Feb. 2014) as evidenced by the English machine translation [online], retrieved on Nov. 30, 2022, retrieved from <https://worldwide.espacenet.com>.
Han teaches using vitamin D, alone or in combination with a bile acid chelating agent, to prepare a medicament for treating NAFLD and NASH, characterized by accumulation of triglycerides in hepatocytes. Vitamin D deficiency promotes the development of NASH, but vitamin D administration “can improve liver function, reduce liver fat accumulation, reduce inflammation and enhance liver regeneration” (p. 4). The vitamin D is selected from vitamin D2, vitamin D3, calcitriol, 1α-calcidol, calcifediol and calcipotriol, for example. “Vitamin D prevents NASH from inhibiting lipid synthesis pathway” and “regulates lipid anabolism by promoting intestinal FGF15/19 expression [], thereby inhibiting SREBP1c” (p. 11). See, e.g., claim 3, p. 1 lines 38-46, p. 4 lines 41-56, p. 5 lines 10-46 and 59, p. 7 line 34 and p. 11 lines 22-47 of the English machine translation. This disclosure anticipates the claims as follows:
Claims 10, 23, 26-27, and 30-32, drawn to a method of treating NASH by inhibiting an SREBP, consisting of (or consisting essentially of) administering 25(OH)D to a subject in need thereof, wherein NASH is associated with high levels of triglycerides (a.k.a. lipids), which constitutes dysregulation of lipid metabolism/homeostasis. 
Regarding claims 26, 27 and 32, the hyperactivation of SREBP is inherently inhibited in a subject suffering from NASH as evidenced by the instant specification (¶ 2), which teaches that high insulin levels and high cholesterol levels are indicative of hyper-activated SREPBs.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626